      Case 1:20-cv-00184-DCN Document 30-1 Filed 05/26/20 Page 1 of 20




Bruce D. Skaug                            Kristen K. Waggoner*
bruce@skauglaw.com                        kwaggoner@ADFlegal.org
ID Bar No. 3904                           D.C. Bar No. 242069
Raul R. Labrador                          Parker Douglas*
raul@skauglaw.com                         pdouglas@ADFlegal.org
ID Bar No. 5469                           MI Bar No. P83242
Skaug Law, P.C.                           Christiana M. Holcomb*
1226 E. Karcher Road                      cholcomb@ADFlegal.org
Nampa, ID 83687                           D.C. Bar No. 176922
(208) 466-0030                            Alliance Defending Freedom
(208) 466-8903 Fax                        440 First St. NW, Suite 600
                                          Washington, D.C. 20001
Roger G. Brooks*                          (202) 393-8690
rbrooks@ADFlegal.org                      (202) 347-3622 Fax
NC Bar No. 16317
Jeffrey A. Shafer*
jshafer@ADFlegal.org                      *Applications for admission pro hac vice
IL Bar No. 6230713                        forthcoming
Alliance Defending Freedom
15100 N. 90th St.
Scottsdale, AZ 85260
(480) 444-0020
(480) 444-0028 Fax

Attorneys for Proposed Intervenors

                           UNITED STATES DISTRICT COURT
                                DISTRICT OF IDAHO

LINDSAY HECOX, and JANE DOE with her
next friends JEAN DOE and JOHN DOE,

                       Plaintiffs,
       v.

BRADLEY LITTLE, in his official capacity
                                                    Case No. 1:20-cv-00184-DCN
as Governor of the State of Idaho; SHERRI
YBARRA, in her official capacity as the
                                                MEMORANDUM IN SUPPORT OF
Superintendent of Public Instruction of the
                                                  MOTION TO INTERVENE
State of Idaho and as a member of the Idaho
State Board of Education; THE
INDIVIDUAL MEMBERS OF THE STATE
BOARD OF EDUCATION, in their official
capacities; BOISE STATE UNIVERSITY;
MARLENE TROMP, in her official capacity
as President of Boise State University;
        Case 1:20-cv-00184-DCN Document 30-1 Filed 05/26/20 Page 2 of 20




 INDEPENDENT SCHOOL DISTRICT OF
 BOISE CITY #1; COBY DENNIS, in his
 official capacity as superintendent of the
 Independent School District of Boise City #1;
 THE INDIVIDUAL MEMBERS OF THE
 BOARD OF TRUSTEES OF THE
 INDEPENDENT SCHOOL DISTRICT OF
 BOISE CITY #1, in their official capacities;
 THE INDIVIDUAL MEMBERS OF THE
 IDAHO CODE COMMISSION, in their
 official capacities,

                        Defendants.


                                        INTRODUCTION

       On April 15, 2020, Plaintiffs filed in this Court a lawsuit raising claims under 42 U.S.C. §

1983, challenging the lawfulness of Idaho’s recently enacted H.B. 500, the Fairness in Women’s

Sport Act. ECF No. 1. Plaintiffs named as defendants several state officials and government

entities. Having learned of the lawsuit and discerned its potential to affect interests personal to

them, movants now petition this Court, under Federal Rule of Civil Procedure 24, to authorize

their intervention as parties to advocate for those interests and in defense of the law Plaintiffs

challenge.

                                              FACTS

       Proposed intervenors Madison (Madi) Kenyon and Mary (MK) Marshall are Idaho

female athletes for whom sports is a passion and life-defining pursuit. See Kenyon Decl. (Ex. A),

Marshall Decl. (Ex. B), passim. Since early childhood each has pursued what has been to them

the delight of athletic training and competition. Kenyon Decl. ¶3; Marshall Decl. ¶3. For Madi,

athletics is a family activity, bond, and tradition. Kenyon Decl. ¶3. Madi and MK now run track

and cross-country on scholarship at Idaho State University in Pocatello. Kenyon Decl. ¶6;

Marshall Decl. ¶7. These young women are committed to the integrity of female athletic



                                                  2
        Case 1:20-cv-00184-DCN Document 30-1 Filed 05/26/20 Page 3 of 20




competition as such, earnestly support Idaho’s Fairness in Women’s Sport Act (H.B. 500), and

are distressed by Plaintiffs’ request for relief in this lawsuit. Kenyon Decl. ¶¶19-28; Marshall

Decl. ¶¶16-20. They wish to have their personal concerns fully set forth and represented in this

case in which Plaintiffs aim to establish a legal mandate that would leave them, and other female

athletes, defenseless to male participation in their sports competitions.

       Madi and MK both have experience facing male participation in their sport. They were

incredulous and appalled to discover last year that University of Montana male athlete June

(formerly Jonathan) Eastwood 1 was authorized to compete in women’s cross-country and track

events. Kenyon Decl. ¶8; Marshall Decl. ¶10. Both Madi and MK had the deflating experiences

of running against and losing to Eastwood and being knocked down a placement level because of

his participation. Kenyon Decl. ¶¶12, 14, 15; Marshall Decl. ¶11. They found the experience of

losing to a male runner categorically different than losing to a female. Kenyon Decl. ¶¶12, 14,

16; Marshall Decl. ¶12.

       Female defeat by a male athlete is uniquely demoralizing due to the elemental inequity

involved in being subjected to the match-up in the first place. Male intrusion represents the

elimination from female sport of the relationship of effort to success that makes the draw of sport

and competitive striving what it is. Kenyon Decl. ¶20. As long-time athletes, the proposed

intervenors are well familiar with the difference in strength and speed potential between

comparably gifted and trained male and female athletes. Kenyon Decl. ¶¶9, 22; Marshall Decl.

¶¶10, 12, 13. Putting male athletes up against females is simply not fair and changes the nature

and dynamics of sport for young women.




1
 June Eastwood, Save Women’s Sports, https://savewomenssports.com/june-eastwood (last
visited May 22, 2020).


                                                  3
        Case 1:20-cv-00184-DCN Document 30-1 Filed 05/26/20 Page 4 of 20




        Further disturbing to these young women is the message that a sex-defying sports policy

sends. The official ratification of male participation in female races symbolically refutes or

discredits the meaningfulness of female bodies as female. It thus powerfully serves as an

unsettling and unwelcome statement about these young women’s own identity. As Madi put it,

“when sports authorities or the law permit males to compete under the name of female, it sends a

disturbing message about who we are as women. I don’t agree with what this says about myself

and my fellow female competitors.” Kenyon Decl. ¶24.

        Madi and MK face losses to male athletes in their competitions and stand opposed to any

legally sanctioned interference with the opportunities that they have enjoyed as female

competitors, and that would deprive them and other young women of viable avenues of

competitive enjoyment and success within a context that acknowledges and honors them as

females. Kenyon Decl. ¶¶20, 23-27, 29; Marshall Decl. ¶¶17-20.


                                            ARGUMENT

        Federal Rule of Civil Procedure 24 authorizes both intervention as of right and permissive

intervention. The Ninth Circuit has repeatedly expressed its strong preference for liberal evaluation

of intervention standards to favor its authorization. “[T]he requirements for intervention are broadly

interpreted in favor of intervention,” United States v. Alisal Water Corp., 370 F.3d 915, 919 (9th Cir.

2004), precisely because a “liberal policy in favor of intervention serves both efficient resolution of

issues and broadened access to the courts.” Forest Conservation Council v. U.S. Forest Serv., 66 F.3d

1489, 1496 n.8 (9th Cir. 1995) (internal citation omitted) (abrogated by further broadening of

intervention under a specific statute in Wilderness Soc’y v. U.S. Forest Serv., 630 F.3d 1173 (9th Cir.




                                                    4
        Case 1:20-cv-00184-DCN Document 30-1 Filed 05/26/20 Page 5 of 20




2011)). 2 As set forth below, proposed intervenors’ application satisfies the standards for intervention

by right, as well as permissive intervention.

I.      Proposed intervenor female athletes are entitled to intervene as of right.

        Given the Ninth Circuit’s liberal policy in favor of intervention, a court must broadly

construe the following four criteria when evaluating a request to intervene by right under Fed. R.

Civ. P. 24(a)(2): (1) the application must be timely; (2) the applicant must have a significant

protectable interest in the action; (3) the disposition of the action may, as a practical matter,

impair or impede the applicant’s ability to protect its interest; and (4) the existing parties may not

adequately represent the applicant’s interest. Prete v. Bradbury, 438 F.3d 949, 954 (9th Cir.

2006). Courts “are guided primarily by practical and equitable considerations” in assessing these

criteria. Donnelly v. Glickman, 159 F.3d 405, 409 (9th Cir. 1998).

        A.      The intervention motion is timely filed.

        The Ninth Circuit gauges timeliness of filing a motion to intervene by considering “three

factors: (1) the stage of the proceeding at which an applicant seeks to intervene; (2) the prejudice

to other parties; and (3) the reason for and length of the delay.” League of United Latin Am.

Citizens v. Wilson, 131 F.3d 1297, 1302 (9th Cir. 1997) (internal quotation marks and citations

omitted). The Ninth Circuit found a motion filed four months after the filing of a lawsuit to be

filed at “a very early stage.” Idaho Farm Bureau Fed’n v. Babbitt, 58 F.3d 1392, 1397 (9th Cir.

1995). That court also deemed a motion timely when filed “less than three months after the




2
 See also Sw. Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 818 (9th Cir. 2001) (“In
general, we construe Rule 24(a) liberally in favor of potential intervenors.”); id. at 822 (“We
follow the guidance of Rule 24 advisory committee notes that state that ‘[i]f an absentee would
be substantially affected in a practical sense by the determination made in an action, he should,
as a general rule, be entitled to intervene.’”); accord Citizens for Balanced Use v. Mont.
Wilderness Ass’n, 647 F.3d 893, 897-98 (9th Cir. 2011).


                                                    5
        Case 1:20-cv-00184-DCN Document 30-1 Filed 05/26/20 Page 6 of 20




complaint was filed and less than two weeks after [Defendant] filed its answer to the complaint.”

Citizens for Balanced Use v. Mont. Wilderness Ass’n, 647 F.3d 893, 897 (9th Cir. 2011).

        Here, proposed intervenors have filed their motion less than six weeks after the filing

date of the complaint, and less than four weeks after the filing of Plaintiffs’ motion for

preliminary injunction. The Defendants have yet to file an answer to the Complaint or a response

to Plaintiffs’ motion. There has been no delay in proposed intervenors’ moving for intervention,

and as a result no prejudice to the parties. See Smith v. L.A. Unified Sch. Dist., 830 F.3d 843, 857

(9th Cir. 2016) (holding that “the only ‘prejudice’ that is relevant under this factor is that which

flows from [the] prospective intervenor’s” delay after discovering the potential inadequacy of

representation, “and not from the fact that including another party in the case might make

resolution more ‘difficult[]’”) (citing United States v. Oregon, 745 F.2d 550, 552-53 (9th Cir.

1984)). These female athletes’ motion complies with the timeliness requirement.

        B.      Proposed intervenors have a significantly protectable interest in the subject
                matter of this action.

        A proposed intervenor will be found to have a “significant protectable interest in an

action if (1) it asserts an interest that is protected under some law, and (2) there is a relationship

between its legally protected interest and the plaintiff’s claims.” Cal. ex rel. Lockyer v. United

States, 450 F.3d 436, 441 (9th Cir. 2006) (quoting Donnelly, 159 F.3d at 409). “Whether an

applicant for intervention demonstrates sufficient interest in an action is a practical, threshold

inquiry. No specific legal or equitable interest need be established.” Berg, 268 F.3d at 818

(citation omitted). Granting intervention is particularly appropriate where “the injunctive relief

sought by the plaintiffs will have direct, immediate, and harmful effects upon [the proposed

intervenor’s] legally protectable interests.” Id.




                                                    6
        Case 1:20-cv-00184-DCN Document 30-1 Filed 05/26/20 Page 7 of 20




        Madi and MK are competitive athletes with a direct and experiential interest in the

operation of Idaho’s Fairness in Women’s Sports Act. They wish to have and maintain female-

only competitions and a competitive environment shielded from physiologically advantaged

male participants to whom they stand to lose.

        The Plaintiffs, on the other hand, seek to enjoin and have declared unlawful the very

policy that protects proposed intervenors’ interests as female athletes. Put simply, the relief the

Plaintiffs seek in this case would eliminate the regulatory standards the intervenor athletes deem

necessary to sustain fairness in their sport. Because that outcome would have “direct, immediate,

and harmful effects upon” movants, the significant protectable interest factor is satisfied. Berg,

268 F.3d at 818 (citation omitted).

        C.      The ability of these female athletes to protect their interest may be impaired.

        The “significantly protectable interest” requirement is closely linked with the third

requirement for intervention of right: that the outcome of the challenge may impair the proposed

intervenors’ interest. Indeed, once such an interest obtains, a court should have “little difficulty

concluding that the disposition of th[e] case may, as a practical matter, affect” the proposed

intervenors. Citizens for Balanced Use, 647 F.3d at 898 (citation omitted). The question of

impaired ability “is a practical one, and the rule is satisfied whenever disposition of the action

would put the applicant at a practical disadvantage in protecting its interest. . . . Generally, if the

applicant would be substantially affected in a practical sense by the determination of an action,

he should be allowed to intervene.” Ctr. for Biological Diversity v. Kelly, No. 1:13-CV-00427,

2014 WL 3445733 (D. Idaho 2014) at *5. In Kelly, this Court found a significantly protectable

interest in a circumstance when a general interest “may be impaired” by the lawsuit, and the




                                                   7
        Case 1:20-cv-00184-DCN Document 30-1 Filed 05/26/20 Page 8 of 20




movants face the potential to “lose the opportunity to make the Court aware of the specific extent

of the impact the rule abrogation will have on their respective interests.” Id. at *6.

        The distinct possibility of impairment of the movant young women’s interests is present

here. If the Plaintiffs prevail, Madi and MK would be stripped of the protections of legislation

tailored to their vital concerns. And if they are not permitted to intervene, they “will have no

legal means to challenge [any] injunction” that might be granted by this Court. Forest

Conservation Council, 66 F.3d at 1498; see also Lockyer, 450 F.3d at 443 (finding impairment

where proposed intervenors would have “no alternative forum . . . [to] . . . contest [the]

interpretation” of a law that was “struck down” or had its “sweep substantially narrowed”);

United States v. Oregon, 839 F.2d 635, 638-39 (9th Cir. 1988) (court recognizing the “stare

decisis effect” impeding relief in later litigation, and the “practical limitations on the ability of

intervention applicants to protect interests in the subject of litigation after court-ordered equitable

remedies are in place”).

        Under such circumstances, movants satisfy the impairment factor.

        D.      No existing parties to the action adequately represent proposed intervenors’
                interests.

        As Madi and MK’s unique interest in the continuing operation of the challenged statute is

not adequately represented by the Defendants, their application complies as well with the fourth

and final factor of the intervention criteria.

        Proposed intervenors need only show that representation of their interests “‘may be’

inadequate; and the burden of making that showing should be treated as minimal.” Trbovich v.

United Mine Workers, 404 U.S. 528, 538 n.10 (1972). See also Arakaki v. Cayetano, 324 F.3d

1078, 1086 (9th Cir. 2003) (same). A proposed intervenor “should be treated as the best judge of

whether the existing parties adequately represent his or her interests, and . . . any doubt regarding



                                                   8
        Case 1:20-cv-00184-DCN Document 30-1 Filed 05/26/20 Page 9 of 20




adequacy of representation should be resolved in [movant’s] favor.” 6 Moore’s Federal Practice

§ 24.03[4][a] (3d ed. 1997); see also In Def. of Animals v. U.S. Dept. of the Interior, No. 2-10-

cv-1852, 2011 WL 1085991 (E.D. Cal. Mar. 21, 2011) (same); Wright & Miller, 7C Fed. Pract.

& Proc. Civ. § 1909 (3d ed.) (“Since [Rule 24(a)] is satisfied if there is serious possibility that

the representation may be inadequate, all reasonable doubts should be resolved in favor of

allowing [intervention] so that [the absentee] may be heard in his own behalf.”).

       There are three factors for evaluating adequacy of representation:

       (1) whether the interest of a present party is such that it will undoubtedly make all
       of a proposed intervenor's arguments; (2) whether the present party is capable and
       willing to make such arguments; and (3) whether a proposed intervenor would
       offer any necessary elements to the proceeding that other parties would neglect.

Arakaki, 324 F.3d at 1086 (citation omitted, emphasis added).

                1.     Defendants will not “undoubtedly” make all intervenor athletes’
                       arguments.

       At this early stage (in which none of the defendants has presented a substantive filing),

the available evidence of their posture toward the issues to be litigated in this case is

unsurprisingly limited. For this reason, it is not the proposed intervenors’ responsibility

       to anticipate specific differences in trial strategy. It is sufficient for Applicants to
       show that, because of the difference in interests, it is likely that Defendants will
       not advance the same arguments as Applicants. Resolution of this case will
       decidedly affect Applicants’ legally protectable interests and “there is sufficient
       doubt about the adequacy of representation to warrant intervention.”

Berg, 268 F.3d at 824 (quoting Trbovich, 404 U.S. at 538). Proposed intervenors readily make

this showing.

       Plaintiffs have sued a number of government officials and entities. Courts have stated that

in the ordinary course there is “an assumption of adequacy when the government is acting on

behalf of a constituency that it represents, which must be rebutted with a compelling showing.”




                                                   9
       Case 1:20-cv-00184-DCN Document 30-1 Filed 05/26/20 Page 10 of 20




Citizens for Balanced Use, 647 F.3d at 898 (cleaned up). But that “assumption” is either

inapplicable or incoherent here for several reasons.

        First, Plaintiffs have named multiple agencies and voices of the Idaho government that

represent multiple constituencies including constituencies with views and interests more aligned

with Plaintiffs than proposed intervenors. Merely reciting the government’s abstract obligation to

“act on behalf of a constituency” fails to address or explain how adequacy of representation is

actually carried out when the constituents themselves are divided variously on the policy being

challenged. Government cannot simultaneously affirm incompatible or otherwise diverging

positions (thus revealing “representation” for all such variants to be impossible), nor can

government reasonably be assumed to adequately represent absentee parties with singular

interests not uniformly shared across the community. “Inadequate representation is most likely to

be found when the applicant asserts a personal interest that does not belong to the general

public.” 3B Moore’s Federal Practice, ¶ 24.07[4] at 24–78 (2d ed. 1995). Thus the “general

public interest” cannot be considered equivalent to the specific interest of the intervenors in this

litigation.

        Next, even assuming Defendants would join the proposed intervenors in seeking to

vindicate the statute that Plaintiffs challenge, the various named defendants “represent[] … the

public interest,” which is not “identical to the individual parochial interest” of the movant female

athletes in the instant action. Citizens for Balanced Use, 647 F.3d at 899 (cleaned up, emphasis

added). The personal distress and other negative effects suffered by female athletes from the

inequity of authorized male competition against females is not felt by institutional

administrators. It is borne by the young women who are subjected to that unfair competition

environment, and who will suffer the losses. Cf. In Def. of Animals, 2011 WL 1085991 at *3




                                                 10
       Case 1:20-cv-00184-DCN Document 30-1 Filed 05/26/20 Page 11 of 20




(“As the Safari Club points out, the federal defendants do not participate in hunting or

recreational activities in or near the Twin Peaks HMA, but its members do. The Safari Club

consequently have specific interests in this regard that may not be shared by the [government].”).

It is young women athletes—not the general public or the state—who will either enjoy or be

denied fair competition and a level playing field. Forest Conservation Council, 66 F.3d at 1499

(citing Mille Lacs Band of Chippewa Indians v. Minn., 989 F.2d 994, 1000–01 (8th Cir.1993))

(finding that, because the “local and individual interests” were not shared by the general state

citizenry, the State would not adequately represent those interests).

       Finally, the government officials and agencies named as defendants have their own

partisan outlook on matters of policy. Cf. id. (citing Conservation Law Found. v. Mosbacher, 966

F.2d 39, 44-45 (1st Cir. 1992) (“The Secretary’s judgments are necessarily constrained by his

view of the public welfare.”) (emphasis added)). None of Defendants have revealed that they

share proposed intervenors’ particular commitments on the personal and legal significance of the

sex binary and of the propriety of regulating athletics in terms of it rather than by principles of

subjective gender identity (as preferred by Plaintiffs and others in Defendants’ constituencies).

And as set out below, evidence of government antagonism to proposed intervenors’ points of

view on the contested issues in this case reinforce these female athletes’ doubts that Defendants

will make all of their arguments.

                       a.      Boise State University

       Defendant Boise State has created a “Gender Equity Center” which includes in its aims

the advancing of the interests of persons identifying as transgender. Gender Equity Center

Launches New Inclusivity Program, Boise State University (July 25, 2019),

https://www.boisestate.edu/saem/2019/07/25/gender-equity-center-launches-new-inclusivity-




                                                 11
       Case 1:20-cv-00184-DCN Document 30-1 Filed 05/26/20 Page 12 of 20




program/. The Gender Equity Center registers among its goals the resistance to “cissexism,”

which appears to refer to the traditional understanding of human identity in terms of immutable

sex, rather than individually asserted identifications. The university’s office of Student Diversity

and Inclusion announced its apology to “folx in the trans and non-binary community” for harms

the diversity office allegedly perpetuated, and announced it will “re-commit to our students from

the trans and non-binary population, especially during this time when they have been subject to

messages of dehumanization from beyond our campus.” Student Diversity and Inclusion, Boise

State University, https://www.boisestate.edu/sdi/ (last visited May 20, 2020).

       Boise State has adopted a policy entitled “Crafting Inclusive Classrooms” that

encourages such practices as pronoun innovation (repurposing pronouns for use according to

individual selection rather than objective description) and “challenging cissexism” in curriculum

and classroom communication. Jasper Varley, et al., Crafting Inclusive Classrooms, Boise State

University Gender Equity Center (May 2020),

https://www.boisestate.edu/genderequity/files/2020/04/crafting-inclusive-classrooms.pdf. The

university also publishes online a language guide in which it urges persons to avoid words

identifying the sex of persons that may imply an identity description. Office of Communications

and Marketing, Inclusive Excellence Communication Guide, Boise State University,

https://www.boisestate.edu/communicationsandmarketing/communications/inclusive-excellence-

communication-guide/ (last visited May 22, 2020). Accordingly, words such as “male” and

“female” are discouraged until other persons’ authorization to use them is obtained;

“they/their/them” are encouraged for use as if they were singular pronouns, in order to

accomplish gender neutrality in reference; the speech guide encourages students to say “different

gender” rather than “opposite sex”; and so forth.




                                                 12
         Case 1:20-cv-00184-DCN Document 30-1 Filed 05/26/20 Page 13 of 20




         By contrast, the proposed intervenors intend to argue, present scientific evidence, and cite

legal authority to defend the proposition that the male/female binary of reproductive sex is an

objective fact, a legally legitimate category, and a reasonable and proper basis for the division of

athletic competition.

         Both the communication guidance material and the “Crafting Inclusive Classrooms”

policy promote the article “3 Examples of Everyday Cissexism” and provide its weblink (Sian

Ferguson, 3 Examples of Everyday Cissexism, everyday feminism (March 21, 2014),

https://everydayfeminism.com/2014/03/everyday-cissexism/). This promoted article instructs,

among other things, that a person with a penis who identifies as a woman “is a woman”; that it is

harmful “to assume that only women have vaginas”; that critiques the idea of there being a

“woman’s reproductive system” and a “man’s reproductive system”; and encourages readers to

“remember that many men can fall pregnant, and they might need abortions.” Id.

         Boise State’s policies and public advocacy on human sexuality do not invite the

conclusion that it “will undoubtedly make all of proposed intervenors’ arguments.” Arakaki, 324

F.3d at 1086.

                        b.      The Idaho Attorney General

         The potential for collision between the governments’ interest and advocacy and that of

uniquely situated individuals (like proposed intervenors) is also illustrated by an executive

branch critique of a draft version of H.B. 500, the Fairness in Women’s Sport Act. This critique

is contained in a February 25, 2020 letter from the Idaho Attorney General to Representative

Ilana Rubel. 3




3
    See Plaintiffs’ Complaint ¶83 and footnote 14 (ECF No. 1 at 29).


                                                 13
       Case 1:20-cv-00184-DCN Document 30-1 Filed 05/26/20 Page 14 of 20




        The letter sets forth analyses not compatible with the intervenor athletes’ interests and

arguments in defense of the Act. Indeed, the letter casts doubt on the very category and

significance of sex on which the Fairness in Women’s Sport Act is predicated.

        For instance, the Attorney General’s equal protection analysis distinguishes between

transgender and non-transgender persons, though the legislation does no such thing, nor has

reason to do so. The Attorney General further opined that while “men” likely could be lawfully

excluded from participating in women’s sports, id. at 3-4, he expressed doubt that “transgender

females” may be so excluded—as if that were a different question, and as if persons whom H.B.

500 identifies as men actually are not men. The Attorney General proposed that the Ninth

Circuit’s decision in Clark v. Arizona Interscholastic Association, 695 F.2d 1126 (9th Cir. 1982),

demonstrates only the propriety of excluding “men” from women’s sport competitions, not

“transgender females”—whom the Attorney General designated as “other women.” (February

25, 2020 letter, at 4.) This frame of analysis stands opposed to intervenor female athletes’

interests and legal position, and conflicts with the categories of the Act they seek to defend.

        Proposed intervenors are likewise concerned with and dispute several other standards the

Attorney General proffered in his analysis of H.B. 500. They dispute the letter’s “meaningful

opportunity” test (id. at 4), its “substantial extent” test (id.), and its “absolute necessity” test (id.

at 5), believing none to be expressions of the governing law, and knowing all to be contrary to

their own arguments and interests.

        The Idaho executive legal office’s assessment of now-enacted portions of the Fairness in

Women’s Sport Act is not just different from, but at points antithetical to, the intervenor female

athletes’ legal position and personal concerns. “Where government has already offered a limiting

construction of the challenged statute . . . and proposed intervenors do not wish to concede a




                                                    14
       Case 1:20-cv-00184-DCN Document 30-1 Filed 05/26/20 Page 15 of 20




potentially meritorious reading of the statute, this is not merely a difference in litigation strategy,

but goes to heart of the statute.” California ex rel. Lockyer, 450 F.3d at 445. The Ninth Circuit

describes such a circumstance between proposed intervenors and the parties as one

“irreconcilably in conflict.” Id.

        Defendants are not obliged to repeat or follow in this litigation the analysis in the

February 25 letter. But the fact that officials on behalf of the State of Idaho presented that

analysis illustrates how government perspectives and efforts are not presumptively representative

of private concerns. The February 25, 2020 letter amply justifies the proposed intervenors’ fear

that it “may be” that Defendants will not adequately represent their interests, Trbovich, 404 U.S.

at 538 n.10, and that it is not “undoubtedly” true that they will present all of these female

athletes’ arguments. Arakaki, 324 F.3d at 1086.

                2.      It is not certain that Defendants will make proposed intervenors’
                        arguments.

        The second point of intervention evaluation is similar to the first: whether the named

defendants are “capable and willing to make” the proposed intervenors’ arguments. Arakaki, 324

F.3d at 1086. For reasons set forth in the preceding sections, at this early stage of the case there

exists doubt that Defendants will offer those arguments. Defendants’ outlooks, institutional

commitments, and constituent diplomacy may forbid them to register the full range of arguments

that these young women deem essential and would themselves put forth.

                3.      Proposed intervenor female athletes would offer necessary elements to
                        these proceedings that other parties would neglect.

        “Applicants would likely offer important elements to the proceedings that the existing

parties would likely neglect.” Berg, 268 F.3d at 823. The brunt of the loss of the statute’s

protections would be suffered by the female athletes themselves. The harm to Madi and MK




                                                  15
       Case 1:20-cv-00184-DCN Document 30-1 Filed 05/26/20 Page 16 of 20




from unfair competition and losses to male athletes is unique and personal, and in the nature of

the case cannot be felt by institutions, be they aligned in policy concern with these young women

or not. See Ctr. for Biological Diversity, 2014 WL 3445733 at *7 (“The impact of any revision to

the rule will be suffered by intervenors, not the [government]. The Court therefore considers

intervenors to have made the necessary showing.”). The inequity of male athletic participation in

their competitions touches the female participants, and their own perspective, experience, and

argument is a necessary feature when the issues in contest land so personally with them.

        Further, proposed intervenors as young women are alarmed at the wider threat that

Plaintiffs’ arguments and demands pose to the very category of “female” as defined by biology

in law, and thus to the coherence and efficacy of Title IX and other laws that seek to protect the

rights of women. For example, on Plaintiffs’ argument, Hecox, though a person of the male sex,

must be admitted to female competitions because he asserts a “female” gender identity. But

another athlete of the male sex would be excluded from those same female competitions because

he asserts a “male” gender identity. Thus do Plaintiffs attack sex-separation in sports in order to

replace it with a regime of gender identity discrimination in sports. And discrimination it surely

is, for there is neither logic nor state interest to justify the inclusion or exclusion of an athlete

from competitions based on what he asserts about his “internal, innate sense” of identity. See

Complaint, ¶95, ECF No. 1 at 33.

        Sports are physical contests. The justification for Idaho’s Fairness in Women’s Sport Act

is that it establishes equitable competition by accounting for the objectively identifiable

differences between male and female physiology, and the marked performance differentials

resulting from those differences. Proposed intervenors intend to establish these scientific facts

thoroughly through expert testimony. In contrast to these physical realities, and as just noted,




                                                   16
       Case 1:20-cv-00184-DCN Document 30-1 Filed 05/26/20 Page 17 of 20




self-perceptions like gender identity present no reason to exclude athletes from competitions.

Plaintiffs, then, aim to replace a coherent system with an incoherent one; a rational system with

an ideological and discriminatory one.

       Similarly, Plaintiffs’ equal protection claim is not a vindication, but a repudiation, of the

category of sex that receives special solicitude under equal protection jurisprudence. Plaintiffs’

Title IX argument also gets things backward: The introduction of male athletes into female

competitions violates female athletes’ rights under Title IX’s mandate that they receive equal

treatment and competitive opportunities that accommodate their different abilities as women.

And Plaintiffs’ equivocal use of words and categories that are universally used to mark sex, to

instead mark categories of mind used to deny sex, is a legally fraught practice meriting critical

scrutiny. Proposed intervenors’ deep concern to preserve their prerogatives as female athletes is

bound up with their concern for the survival in law of female as a truthful, objective, and

historically recognizable category.

       Proposed intervenors’ personal experiences and interests equip them to contribute

necessary details and nuance likely to be passed over by Defendants who are differently situated

and motivated.

                 4.    Intervention of right is proper.

       In this early stage of the case, proposed intervenors can state nothing with certainty about

the strategy and categories of interest in Defendants’ representation. But the caselaw does not

require such certainty. It requires only what the available evidence reveals: an adequate basis to

conclude that the named defendants may not adequately represent their interests. While

Defendants may share a general goal of defending the Act, the interests of these female athletes

and the government defendants are distinct. It is, in short, proper to conclude that the existing




                                                 17
       Case 1:20-cv-00184-DCN Document 30-1 Filed 05/26/20 Page 18 of 20




defendants will not “advance the same arguments as” will Madi and MK, and will not “simply []

confirm” these young women’s interests in this action. Berg, 268 F.3d at 823-24. The guidance

of the Supreme Court and the Ninth Circuit on this factor compels a conclusion that these

proposed intervenors have met their burden to establish merely possible inadequacy in

Defendants’ representation of their unique interests.

II.     In the alternative, movant female athletes should be granted permissive
        intervention.

        In addition to satisfying the requirements for intervention as of right, proposed

intervenors qualify for permissive intervention. Federal Rule of Civil Procedure 24(b)(1)

provides that “[o]n timely motion, the court may permit anyone to intervene who . . . has a claim

or defense that shares with the main action a common question of law or fact.” In making this

determination a court must also consider “whether the intervention will unduly delay or

prejudice the adjudication of the original parties’ rights.” Fed. R. Civ. P. 24(b)(3).

        As discussed above, proposed intervenors’ motion is timely filed and their participation

will cause no undue delay or prejudice to the original parties. They have tendered a responsive

pleading (Ex. C) and their participation not only presents no impediment to efficient litigation by

the parties, it constitutes a vital addition for a full airing of the issues in contest in the case. The

young women’s legal position “shares with the main action a common question of law or fact,”

Fed. R. Civ. P. 24(b)(1), as their interests situate and compel them to defend the propriety of the

statute that Plaintiffs challenge in their Complaint. Finally, these female athletes, unlike

Defendants, have a personal, experiential perspective to share. And they can present that

perspective and associated plain arguments unhindered by the muting restraint and caution

attending Defendants’ navigation of conflicting institutional and constituency concerns. As

intervenors, they would provide this Court with a perspective otherwise out of view, thereby



                                                   18
       Case 1:20-cv-00184-DCN Document 30-1 Filed 05/26/20 Page 19 of 20




aiding in the disposition of the case. See Ctr. for Biological Diversity, 2014 WL 3445733 at *7

(court finding the “unique perspectives” of the intervenors would aid the Court in reaching an

equitable resolution). Accordingly, movants’ application satisfies the conditions for permissive

intervention.

                                         CONCLUSION

       For the foregoing reasons, Madi and MK qualify for intervention in this case, both

permissively and as of right, and respectfully request this Court to issue an order authorizing

them to intervene as parties.

        Respectfully submitted this 26th day of May, 2020.

                                              By: /s/Bruce D. Skaug
 Roger G. Brooks*                              Bruce D. Skaug
 rbrooks@ADFlegal.org                          bruce@skauglaw.com
 NC Bar No. 16317                              ID Bar No. 3904
 Jeffrey A. Shafer*                            Raul R. Labrador
 jshafer@ADFlegal.org                          raul@skauglaw.com
 IL Bar No. 6230713                            ID Bar No. 5469
 ALLIANCE DEFENDING FREEDOM                    SKAUG LAW, P.C.
 15100 N. 90th St.                             1226 E. Karcher Road
 Scottsdale, AZ 85260                          Nampa, ID 83687
 (480) 444-0020                                (208) 466-0030
 (480) 444-0028 Fax                            (208) 466-8903 Fax

 Kristen K. Waggoner*                          *Applications for admission pro hac vice
 kwaggoner@ADFlegal.org                        forthcoming
 D.C. Bar No. 242069
 Parker Douglas*
 pdouglas@ADFlegal.org
 MI Bar No. P83242
 Christiana M. Holcomb*
 cholcomb@ADFlegal.org
 D.C. Bar No. 176922
 ALLIANCE DEFENDING FREEDOM
 440 First St. NW, Suite 600
 Washington, D.C. 20001
 (202) 393-8690
 (202) 347-3622 Fax

                                Attorneys for Proposed Intervenors


                                                19
       Case 1:20-cv-00184-DCN Document 30-1 Filed 05/26/20 Page 20 of 20




                                CERTIFICATE OF SERVICE
       I hereby certify that on May 26, 2020, I filed the foregoing electronically through the

CM/ECF system, which caused the following parties or counsel to be served by electronic

means, as more fully reflected in the Notice of Electronic Filing:


 Andrew Barr                                      Dayton Reed
 abarr@cooley.com                                 dayton.reed@ag.idaho.gov

 Catherine West                                   Steven Olsen
 cwest@legalvoice.org                             steven.olsen@ag.idaho.gov

 Chase Strangio                                   W. Scott Zanzig
 cstrangio@aclu.org                               scott.zanzig@ag.idaho.gov

 Elizabeth Prelogar                               Attorneys for Defendants
 eprelogar@cooley.com

 Gabriel Arkles
 garkles@aclu.org                                 Matthew Wilde
                                                  mattwilde@boisestate.edu
 James Esseks
 jesseks@aclu.org                                 Attorney for Defendants Boise State
                                                  University and Marlene Tromp
 Kathleen Hartnett
 khartnett@cooley.com

 Richard Eppink
 reppink@acluidaho.org

 Attorneys for Plaintiffs


                                             /s/ Bruce D. Skaug
                                             Bruce D. Skaug
                                             Attorney for Proposed Intervenors




                                                20
